                       Case 13-12268-BFK      Doc 201      Filed 11/26/19 Entered 11/26/19 11:19:19                   Desc Main
                                                          Document      Page 1 of 2




                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            ALEXANDRIA DIVISION
                             In re:
                             JAMES KENNETH JUBILEE,                                      CHAPTER 11
                                             DEBTOR.                                     CASE NO. 13-12268-BFK

                             SPECIALIZED LOAN SERVICING, LLC
                             AS SERVICING AGENT FOR GULF
                             HARBOUR INVESTMENTS
                             CORPORATION,
                                      Respondent.
                               OBJECTION TO MOTION TO SELL REAL ESTATE PURSUANT TO 11 U.S.C. §363
                                                                           NOTICE

                             YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS
                             THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT
                             HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

                             TO:      JAMES KENNETH JUBILEE, DEBTOR

                             A PRELIMINARY HEARING IS SCHEDULED TO BE HELD ON DECEMBER 3, 2019 AT
                             11:00 AM IN THE U.S. BANKRUPTCY COURT, ALEXANDRIA DIVISION, 200 S.
                             WASHINGTON STREET, ALEXANDRIA, VA 22314, COURTROOM 1, 2ND FLOOR.

                                      Specialized Loan Servicing, LLC as Servicing Agent for Gulf Harbour Investments
                             Corporation (“Secured Creditor”), by counsel, submits the following in response to the
                             Motion to Sell Real Estate Pursuant to 11 U.S.C. §363 (“Motion”):
                                      1.     Secured Creditor admits the allegations and facts contained in paragraphs 1-16
                                             of the Motion to the extent they are accurate reflections of the public record.
                                             Secured Creditor denies all remaining allegations, facts, or conclusions of law
                                             contained in the Motion and hereby demands strict proof thereof.
                                      2.     Secured Creditor now holds the 2nd position lien on the subject property at 42506
                                             Longacre Drive, Chantilly, VA (“Property”).
                                      3.     Secured Creditor has not agreed to release the lien on the Property at this time.
                                      4.     An Order Granting Motion to Avoid Lien (“Order”) was entered by this Court on
                                             August 27, 2013 with regard to the subject lien. However, the Order explicitly


Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 73611
Case 13-12268-BFK        Doc 201      Filed 11/26/19 Entered 11/26/19 11:19:19                    Desc Main
                                     Document      Page 2 of 2


                       requires a discharge order to be entered and completion of the Debtor’s plan to
                       void the subject lien.
              5.       No discharge has been entered in the instant case and Secured Creditor is not
                       aware of a discharge in any other proceeding.
              6.       The plan in this proceeding is far from complete and the proposed sale is a
                       deviation from the confirmed plan.


              WHEREFORE, the Secured Creditor asks this Court for entry of an order denying the
      Motion, or in the alternative providing that the Secured Creditor’s lien be paid in full at closing.
                                                         Respectfully submitted,

                                                         Specialized Loan Servicing, LLC As Servicing
                                                         Agent For Gulf Harbour Investments
                                                         Corporation


                                                         By: /s/JOHNIE R. MUNCY
                                                         Eric D. White, Esquire, Bar No. 21346
                                                         Michael T. Freeman, Esquire, Bar No. 65460
                                                         Brandon R. Jordan, Esquire, Bar No. 72170
                                                         Johnie R. Muncy, Esquire, Bar No. 73248
                                                         Nisha R. Patel, Esquire, Bar No. 83302
                                                         Samuel I. White, P.C.
                                                         1804 Staples Mill Road
                                                         Suite 200
                                                         Richmond, VA 23230
                                                         Tel.: (804) 290-4290
                                                         Fax: (804) 290-4298
                                                         jmuncy@siwpc.com

                                           CERTIFICATE OF SERVICE

             I certify that on November 26, 2019, the foregoing Response was served via CM/ECF
      on Lawrence J. Anderson, Counsel for Debtor, at the email addresses registered with the
      Court, and that a true copy was mailed via first class mail, postage prepaid, to James
      Kenneth Jubilee, Debtor, 42506 Longacre Drive, Chantilly, VA 20152.

                                                         /s/JOHNIE R. MUNCY
                                                         Johnie R. Muncy, Esquire
                                                         Samuel I. White, P. C.
